 ORLEANS TRANSPORTATION SERVICE, INC.Orleans Transportation Service, Inc.andBrotherhoodof Railway,Airline& -SteamshipClerks,FreightHandlers,Express&StationEmployees,AFL-CIO,Petitioner.Case 15-RC-5507April 21, 1975DECISION ON REVIEWBY MEMBERSFANNING, JENKINS, AND PENELLOOn September 20, 1974, the Regional Director forRegion 15 issued aDecisionand Direction of Electionin the above-entitled proceeding in which he broadenedthe Petitioner's requested unit of the Employer's limou-sine drivers and tour guides to include reservationclerks and he excluded,inter alia,dispatchers and rampsupervisors, rejecting the Employer's contention thatthey share such a close community of interest with therequested employees as to require their inclusion. Hav-ing excluded the dispatchers and ramp supervisors oncommunity-of-interest grounds, he found itunneces-sary to reach the Petitioner's contentions that the for-mer are supervisors and the latter are either supervisorsor guards. Thereafter, in accordance with Section102.67 of the National Labor RelationsBoard Rulesand Regulations, Series8, as amended, the Employerfiled a timely request for review of the Regional Direc-tor's decision on the grounds that, in excluding thedispatchers and ramp supervisors from the unit, hemade findings of fact which are clearly erroneous andhe departed from precedent.On October 30, 1974, the National Labor RelationsBoard, by telegraphic order, granted the Employer'srequest for review and stayed the election pending deci-sion on review.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect tothe issuesunder review and makesthe following findings:The Employer contends that the record does notsupport the Petitioner's argument that the ramp super-visors and dispatchers fall within the statutory defini-tion of supervisors or that the former are guards, anditsdisputes the Regional Director's conclusion thatthese two categories of employees do not have such aclose community of interest to require their inclusionin the unit. We agree with the Employer's contentions.The Employer, a Louisiana corporation, provideslimousinetransportation service between the New Or-leans,Louisiana, airport and various downtown NewOrleans hotels, and its conductssightseeingtours inand around the New Orleansarea.It employs,inter483alia,approximately 40 limousine drivers, 10 tourguides, 10 reservations clerks, 3 ramp supervisors, and3 dispatchers.' Overall day-to-day control is vested inthe Employer's operations manager, who is concededto be a supervisor. Under the operations manager, andalso conceded to be a supervisory employee, is the chiefdispatcher/chief of airport operations, herein called thechief dispatcher, who supervises the drivers, dispatch-ers, -and ramp supervisors. The reservation clerks andtour guides are supervised by the reservation supervisorand the director of tours, respectively.At the beginning of their shifts, drivers pick up theirvehicles at the Employer's garage/office facility andcall the dispatcher on duty, who is located in an officeon the lower level of the airport, to obtain their initiallist of hotel pickups. The drivers then proceed to pickup the passengers at the various downtown hotels anddrive them to the airport's upper departure level. Afterdischarging them, they proceed to the lower arrivallevel to await passengers seeking inbound service. TheEmployer's ramp supervisors, who are stationed atlimousine slots approximately 20 feet from the dis-patcher's office, greet deplaning passengers, directthose seeking service to the awaiting vehicles, andsometimes assist the drivers in loading the passengers'luggage; Limousines leave the airport on a first-in, first-out basis. However, ramp supervisors make an effort toplace passengers with common area destinations in thesame limousine. Throughout the day dispatchers con-tinue to receive service requests from the reservationsclerks and route the limousines around town accord-ingly via radio communication with the drivers.2The ramp supervisors record and file the number ofpassengers departing from the airport in each limou-sine. Such reports are prepared in compliance withAviation Board regulations. Drivers also submit simi-lar tallies of the number of passengers they carriedalong with cash receipts, at the end of the day. TheEmployer retains a copy of the ramp supervisor's tallyand sometimes uses it to cross-check the accuracy ofthe driver's trip sheet.'The dispatchers, in addition to their routing respon-sibilities, in the absence of admitted supervisors, handleroutine problems such as vehicle breakdowns. How-ever, in the event of a more serious problem,,they con-tact the chief dispatcher or the operations manager.1There is one dispatcher on each of three 8-hour shifts. The three rampsupervisors work on two 8-hour shifts from 8 a.m. to 4 p.m. and 4 p in. to12 midnight.2Dispatchers do not specify either the order of pickups or the routedrivers are to take Both are normally dictated by the location of the vehicleand the requested pickup time.3The Employer employs an undisclosed number of plainclothes checkers,conceded to be guards, whose function is to detect attempts to shortchangethe Employer While the record does indicate that at one time ramp supervi-sors were sometimes used as plainclothes checkers, it also indicates that theEmployer has abandoned this practice.217 NLRB No. 91 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso, in the absence of admitted supervisors, thedispatchers can, on request,permit an employee toleave early if business is light,or request that he stayovertime if the workload is heavy. Dispatchers file writ-ten reports which note the occurrence of anything outof the ordinary, including employee misconduct;4 andthey are empowered to send an employee home for thebalance of his shift in the event of a serious infractionsuch as drunkenness.All such reportsand suspensionsare subject to independent investigation and review byadmitted supervisors before the employee involved isdisciplined or loses any pay.Drivers sometimes fill in for ramp supervisors in caseof illness or during evening hours. The latter fill in fordispatchers and will substitute for a driver in an emer-gency. Two of the three present ramp supervisors wereformerly drivers. Ramp supervisors have advanced todispatcher, which is a higher paid position. Driverswaiting for their limousines to be loaded often congre-gate in the dispatcher's office. As indicated, dispatchershave frequent telephone communication with reserva-tion clerks, and the ramp supervisors are in daily con-tact with both drivers and dispatchers. Dispatchers andramp supervisors wear uniforms quite similar to thoseworn by drivers.Limousine drivers, ramp supervisors, and dispatch-ers, as well as tour guides and reservation clerks, shareidentical benefits, such as paid vacations, paid holidays,and hospitalization insurance. Although the dispatch-ers receive 15 percent, and the ramp supervisors 10percent, more per hour than the drivers, only the latterreceive tips. The Employer also maintains a bonus poolin which only drivers, ramp, supervisors, and dispatch-ers participate.'Contrary to the Petitioner, we fmd that neither theramp supervisors nor dispatchers are supervisors as4 Similar reports are filed by the limousine drivers The Employer's opera-tionsmanager testified that during the past 6 months he had receivedapproximately 35 reports of driver misconduct filed by other drivers, andthat both drivers' reports and dispatchers' reports were treated in the samemanner5As an incentive the Employer takes 30 percent of its weekly grossreceipts,net of airport rent, and distributes such monies to eligible em-ployees in proportion to their hours worked.defined in the Act. Any recommendations which theymake in regard to discipline,in the absence of admittedsupervisors,are in all cases subject to independent in-vestigation by the latter, and their direction of otheremployees is routine in nature.'We also reject the Pe-titioner's contention that ramp supervisors are guardsby virtue of the fact that their compilation of outboundpassenger tallies may at times be used to cross-checkthe tallies submitted by the drivers. In this respect wenote that the Employer utilizes plainclothes guards todetect acts of theft and embezzlement by the drivers. Inthe circumstances, we find that the ramp supervisors'preparation of passenger tallies for loaded limousinesprior to their departure is but an incident of their ad-mittedly nonguard duties and does not constitute themas guards within the meaning of the Act.We also conclude, contrary to theRegionalDirector,that in the light of the facts and circumstances of thiscase the interests of the ramp supervisors and dispatch-ers are so closely linked with those of the drivers, tourguides, and reservation clerks here involved that onlya unit combining all five classifications of employees isappropriate.We shall therefore modify the RegionalDirector's description of the unit as follows:All full-time and regular part-time limousinedrivers, tour guides, reservation -clerks, rampsupervisors, and dispatchers at the Employer'sNew Orleans, Louisiana, operations, excluding thechief dispatcher, all other employees, guards, andsupervisors as defined in the Act.Accordingly, we shall remand the case to the Re-gional Director in order that he may conduct an elec-tion pursuant to his Decision and Direction of Election,asmodified herein, except that the eligibility periodtherefor shall be that immediately preceding the date ofthisDecision and Review.[Excelsiorfootnote omittedfrom publication.]6 SeeGreyhound Airport Services, Inc.,189 NLRB 291 (1971).